Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

21. (Currently Amended) A storage system, comprising:
a plurality of physical storage units;
a plurality of disk adapters coupled to the physical storage units;
a memory coupled to the disk adapters;
a host adapter coupled to the memory to provide a data connection between the storage system and a host coupled to the storage system;
at least one processor provided on a director board of the storage system, the director board also including at least one of: the host adaptor and a subset of the disk adapters; and
a non-volatile computer storage medium coupled to the at least one processor and containing software that detects data corruption in a storage system, wherein the software includes executable code that receives training data that includes actual data used by the storage system and contains identified samples of encrypted data and unencrypted data as input for a machine learning system, executable code that uses the machine learning system to set an entropy threshold based on the training data, executable code that examines portions of the data for encryption anomalies that include data that is flagged to be encrypted not being .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior arts of record fail to teach or reasonably suggest the method and system as
recited in renumbered claim(s) 1, 7 and 13 as follow:

Claim 1:

“the machine learning system setting an entropy threshold based on the training data;

examining portions of the data for encryption anomalies that include data that is flagged to be encrypted not being detected as being encrypted based on entropy of the data being less than the entropy threshold; and

providing an indication in response to detecting an encryption anomaly”, in combination with the other limitations of the based claim.

Claim 7:
“executable code that uses the machine learning system to set an entropy threshold based on the training data;

executable code that examines portions of the data for encryption anomalies that include data that is flagged to be encrypted not being detected as being encrypted based on entropy of the data being less than the entropy threshold; and

executable code that provides an indication in response to detecting an encryption anomaly”, in combination with the other limitations of the based claim.


Claim 13:
“executable code that uses the machine learning system to set an entropy threshold based on the training data, 



executable code that provides an indication in response to detecting an encryption anomaly”, in combination with the other limitations of the based claim.

Hence, the prior arts of record do not anticipate nor render obvious the claimed
inventions.
	Thus, claims 1-19 are allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/PHUNG M CHUNG/Primary Patent Examiner, Art Unit 2111